Case 13-27749        Doc 60     Filed 03/04/19     Entered 03/04/19 14:58:03          Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 27749
         Tiffany Danila Lewis-Collins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/10/2013.

         2) The plan was confirmed on 09/10/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/10/2013, 07/29/2014, 10/14/2014, 04/18/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/26/2014.

         5) The case was Converted on 12/07/2018.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-27749             Doc 60          Filed 03/04/19    Entered 03/04/19 14:58:03                 Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $22,418.81
           Less amount refunded to debtor                                 $854.96

 NET RECEIPTS:                                                                                            $21,563.85


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,400.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $888.99
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,288.99

 Attorney fees paid and disclosed by debtor:                          $100.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal      Int.
 Name                                        Class    Scheduled      Asserted         Allowed         Paid         Paid
 AFNI                                     Unsecured         107.00        107.12           107.12          28.52       0.00
 Anderson Fin. Network Inc.               Unsecured         107.00           NA               NA            0.00       0.00
 AT T                                     Unsecured         202.00           NA               NA            0.00       0.00
 Centurion Capital Corp.                  Unsecured      2,571.00            NA               NA            0.00       0.00
 Chase Bank USA NA                        Unsecured      2,947.00            NA               NA            0.00       0.00
 Chase Student Loan Servicing             Unsecured     29,183.00            NA               NA            0.00       0.00
 Chicago Tribune                          Unsecured          17.00           NA               NA            0.00       0.00
 City of Chicago Department of Finance    Unsecured      1,000.00       1,244.46         1,244.46        331.36        0.00
 City of Chicago Department of Finance    Unsecured         513.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured      1,500.00       2,339.80         2,339.80        623.03        0.00
 Columbia House DVD C                     Unsecured          54.00           NA               NA            0.00       0.00
 Comcast                                  Unsecured         106.00           NA               NA            0.00       0.00
 Comed Residential R                      Unsecured         267.00           NA               NA            0.00       0.00
 Commonwealth Edison Company              Unsecured         267.00        267.60           267.60          71.25       0.00
 Debt Recovery Solutions                  Unsecured           0.00        234.90           234.90          62.55       0.00
 Disney's Wonderful World                 Unsecured          60.00           NA               NA            0.00       0.00
 Educational Credit Management Corp       Unsecured     11,113.00     11,326.05        11,326.05       3,015.84        0.00
 Entertainment Weekly                     Unsecured          45.00           NA               NA            0.00       0.00
 Fair Collections & Outsourcing           Unsecured         532.00           NA               NA            0.00       0.00
 First Cash Advance                       Unsecured         795.00           NA               NA            0.00       0.00
 Genesis Financial Services Corp          Unsecured           0.00      1,078.35         1,078.35        287.13        0.00
 Illinois Student Assistance Commission   Unsecured            NA       8,952.17         8,952.17      2,383.74        0.00
 MBB                                      Unsecured         155.00           NA               NA            0.00       0.00
 Penn Credit Corporation                  Unsecured          45.00           NA               NA            0.00       0.00
 Publishers Clearing House                Unsecured          61.00           NA               NA            0.00       0.00
 RJM Acquisitions LLC                     Unsecured          82.00         82.80            82.80          17.13       0.00
 RJM Acquisitions LLC                     Unsecured          89.00         89.72            89.72          23.89       0.00
 Scholastic                               Unsecured          21.00           NA               NA            0.00       0.00
 Sprint                                   Unsecured         417.00           NA               NA            0.00       0.00
 Texas Guaranteed Student Loan            Unsecured           0.00      6,052.61         6,052.61      1,611.65        0.00
 US Cellular                              Unsecured         232.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-27749             Doc 60   Filed 03/04/19    Entered 03/04/19 14:58:03               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
 US Dept of Education              Unsecured     32,135.00     14,430.79     14,430.79       3,842.55         0.00
 US Dept of Education              Unsecured     14,860.00     18,243.60     18,243.60       4,857.80         0.00
 Washington Mutual Bank            Unsecured         240.00           NA            NA            0.00        0.00
 White Hills Cash                  Unsecured           0.00        586.00        586.00        118.42         0.00
 Women's Workout World             Unsecured         215.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                $0.00                $0.00
       Mortgage Arrearage                                       $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                  $0.00                $0.00                $0.00
       All Other Secured                                        $0.00                $0.00                $0.00
 TOTAL SECURED:                                                 $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                $0.00
        Domestic Support Ongoing                                $0.00                $0.00                $0.00
        All Other Priority                                      $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $65,035.97         $17,274.86                   $0.00


 Disbursements:

          Expenses of Administration                            $4,288.99
          Disbursements to Creditors                           $17,274.86

 TOTAL DISBURSEMENTS :                                                                          $21,563.85




UST Form 101-13-FR-S (9/1/2009)
Case 13-27749        Doc 60      Filed 03/04/19     Entered 03/04/19 14:58:03            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
